OAPOTOSTO, J.
The plaintiff sues for a balance of $750' for outdoor commercial advertising. The jury returned a verdict for the plaintiff in the sum of $930, which respresents the full amount of the claim and accrued interest. The defendant asks for a new trial, principally on the ground that the verdict is against the evidence.
For plaintiff: McGovern & Slattery.
For defendant: Tillinghast & Lynch.
The testimony is irreconeible. The claims of the parties are so at variance with each other as to leave one in a quandary to determine definitely where an advantageous interpretation of circumstances ends and a statement of actual facts begins. The jury struggled with the problem and gave its decision. It undoubtedly weighed not only what was said but also considered the way in which it was stated as well as the probabilities of the situation. The human equation was eminently a question for the jury. Under these circumstances this Court feels that the verdict as rendered was reasonably justified by the evidence which the jury saw fit to 'believe.
Motion for new trial denied.